        Case 2:20-cv-01113-GJP Document 79 Filed 06/05/20 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

FEDERAL TRADE COMMISSION et al.,

                       Plaintiffs,

                 v.                                       CIVIL ACTION

THOMAS JEFFERSON UNIVERSITY et                            NO. 20-01113
al.,
               Defendants.


PAPPERT, J.                                                               June 5, 2020

                                     MEMORANDUM

      The Federal Trade Commission and Commonwealth of Pennsylvania filed this

antitrust action seeking a preliminary injunction to stop a proposed hospital merger

between Thomas Jefferson University and Albert Einstein Healthcare Network.

Einstein served Nonparty Shannondell, Inc. with a subpoena for the production of

documents. Shannondell filed a Third-Party Motion to Modify and/or Quash

Subpoenas, which the FTC, the Commonwealth and Einstein oppose. After considering

the arguments of the parties and nonparty Shannondell, the Court grants the Motion in

part and denies it in part. Shannondell must comply with the subpoenas by June 26.

                                           I

      Shannondell is a Pennsylvania corporation serving approximately 1400 elderly

residents in care facilities located in Montgomery County, Pennsylvania. See (Mot. to

Quash 2–3, ECF No. 57; Freed Decl. ¶ 5, Ex. A., ECF No. 57-1). Specifically,

Shannondell operates (1) a continuing care retirement community with independent




                                           1
          Case 2:20-cv-01113-GJP Document 79 Filed 06/05/20 Page 2 of 8




living units; (2) a personal care home, including a dementia unit; and (3) a skilled

nursing facility. See (Mot. to Quash 2; Freed Decl. ¶ 5).

       On March 30, 2020, Defendant Einstein served Shannondell with a subpoena for

documents that required production by April 20, 2020. See (Einstein Subpoena, Ex. A,

at 2, ECF No. 56-1). The FTC also served Shannondell with a “piggy-back” subpoena

requesting the same documents. See (FTC Subpoena, Ex. A, at 23, ECF No. 56-1.) The

Einstein subpoena lists nineteen requests for data and documents related to: any

transactions or competition with Jefferson or Einstein (RFP Nos. 2, 5, 12);

Shannondell’s rehabilitation facilities and personnel (RFP Nos. 1, 3); the relevant

geographic data from which Shannondell draws its patients (RFP Nos. 4, 10); the

rehabilitation services it offers (RFP Nos. 6, 8); competition regarding rehabilitation

services (RFP Nos. 7, 9, 19); and data about patient location, demographics, health plan

participation and reimbursement, and claims reimbursement (RFP Nos. 11, 13–18).

See (Einstein Subpoena; Loney Decl. ¶ 3, ECF No. 69).

       Shannondell filed a Motion to Quash or Modify the Subpoenas, arguing that (1)

the documents requested are beyond the scope of permissible discovery; (2) the

documents sought include confidential trade secrets and commercial information; and

(3) the subpoenas failed to provide a reasonable time to comply. See generally (Mot. to

Quash).

                                            II

       “A subpoena under Rule 45 must fall within the scope of proper discovery under

[Federal Rule of Civil Procedure] 26(b)(1).” First Sealord Sur. v. Durkin & Devries Ins.

Agency, 918 F. Supp. 2d 362, 382 (E.D. Pa. 2013) (citation and internal quotation marks




                                            2
          Case 2:20-cv-01113-GJP Document 79 Filed 06/05/20 Page 3 of 8




omitted). Federal Rule of Civil Procedure 26, in turn, allows parties to “obtain

discovery regarding any nonprivileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

        “The serve-and-volley of the federal discovery rules govern the resolution of a

motion to quash.” In re Domestic Drywall Antitrust Litig., 300 F.R.D. 234, 239 (E.D.

Pa. 2014) (internal quotation marks omitted) (quoting Mycogen Plant Sci., Inc. v.

Monsanto Co., 164 F.R.D. 623, 625 (E.D. Pa. 1996)). The subpoenaing party must first

show that its requests are relevant within the meaning of Rule 26(b)(1). Id. (citing

Mycogen, 164 F.R.D. at 625–26). The burden then shifts to the nonparty to show that

disclosure of the information is protected under Rule 45(d)(3)(A) or (B). Id. (citing

Mycogen, 164 F.R.D. at 626). If the subpoenaed nonparty claims protection under Rule

45(d)(3)(B)1 or asserts the disclosure subjects it to an undue burden under Rule

45(d)(3)(A),2 the nonparty must show the disclosure will cause a “clearly defined and

serious injury.” In re Domestic Drywall, 300 F.R.D. at 239 (quoting City of St.

Petersburg v. Total Containment, Inc., 2008 WL 1995298, at *2 (E.D. Pa. May 5, 2000)).

“This burden is particularly heavy to support a motion to quash as contrasted to some

more limited protection such as a protective order.” Frank Brunckhorst Co. v. Ihm,

2012 WL 5250399, at *4 (E.D. Pa. Oct. 23, 2012) (internal quotation marks and

citations omitted).




1       A court may quash or modify a subpoena under Rule 45(d)(3)(B)(i) if it requires “disclosing a
trade secret or other confidential research, development, or commercial information.” Fed. R. Civ. P.
45(d)(3)(B)(i).
2       In relevant part, Rule 45(d)(3)(A) requires a court to quash or modify a subpoena that “fails
to allow a reasonable time to comply” or “subjects a person to undue burden.” Fed. R. Civ. P.
45(d)(3)(A)(i), (iv).


                                                  3
         Case 2:20-cv-01113-GJP Document 79 Filed 06/05/20 Page 4 of 8




       If the subpoenaed nonparty meets its burden of showing a “clearly defined and

serious injury” for a claim of undue burden under Rule 45(d)(3)(A), the Court conducts a

balancing test by weighing the subpoenaing party’s interest in disclosure against the

nonparty’s interest in nondisclosure to determine whether the burden is “undue.” In re

Domestic Drywall, 300 F.R.D. at 239. An additional step is required if the nonparty

demonstrates a “clearly defined and serious injury” under Rule 45(d)(3)(B); the burden

then shifts to the subpoenaing party to show “a substantial need for the testimony or

material that cannot be otherwise met without undue hardship” and that the nonparty

“will be reasonably compensated.” Id. (citing Fed. R. Civ. P. 45(d)(3)(C)(i)–(ii)).

       In applying Rules 26 and 45, the Court balances several factors, including: (1)

relevance, (2) need, (3) confidentiality, and (4) harm. First Sealord Sur., 918 F. Supp.

2d at 383. A “court should be particularly sensitive to weighing the probative value of

the information sought against the burden of production on [a] non-party.” In re

Domestic Drywall, 300 F.R.D. at 239 (internal quotation marks and citation omitted).

                                             III

                                             A

       Shannondell first contends that the subpoenas seek information that is not

relevant because Shannondell “is not a direct competitor of Jefferson or Einstein.”

(Mot. to Quash 3.) In making this argument, Shannondell relies on the Complaint’s

allegation that “subacute rehabilitation services provided at skilled nursing facilities

are not included in the market for inpatient acute rehabilitation services.” (Compl. ¶

49, ECF No. 7.) The information that the parties seek from Shannondell, however, is

relevant to Einstein’s rebuttal of Plaintiffs’ claims. Plaintiffs’ allegations arise under




                                             4
         Case 2:20-cv-01113-GJP Document 79 Filed 06/05/20 Page 5 of 8




the Clayton Act, which prohibits mergers and acquisitions where “the effect of such

acquisition may be substantially to lessen competition, or tend to create a monopoly.”

15 U.S.C. § 18. To establish a prima facie case, the FTC and Commonwealth must “(1)

propose the proper relevant market and (2) show that the effect of the merger in that

market is likely to be anticompetitive.” FTC v. Penn State Hershey Med. Ctr., 838 F.3d

327, 337–38 (3d Cir. 2016). If Plaintiffs establish their prima facie case, the burden

shifts to Jefferson and Einstein to rebut it. See id. at 337.

       According to Plaintiffs’ allegations, the proposed merger between Jefferson and

Einstein violates the Clayton Act because it purportedly reduces competition in distinct

markets, including: (1) the market for inpatient general acute care hospital services in

the “Northern Philadelphia Area” and “Montgomery Area,” and (2) the market for

inpatient acute rehabilitation services in the “Philadelphia Area.” See (Einstein Resp.

8, ECF No. 67; Compl. ¶¶ 50, 52, 56). The discovery requested from Shannondell is

relevant to Einstein’s defense concerning whether Shannondell, in fact, exists as a

competitor for acute rehabilitation services in the proper relevant market. See

(Einstein Resp. 8). Indeed, because Einstein contends that Shannondell’s services

compete with those of Einstein and Jefferson, the subpoena requests are relevant to

evaluating both the product and geographic market. See (id.) Moreover, Einstein has

demonstrated a compelling need for this information, as it cannot be acquired from any

of the parties themselves. See (Einstein Resp. 8).

       Even if Shannondell could establish a “clearly defined and serious injury” by

complying with the subpoenas, the relevance and need for the information weigh in

favor of the subpoenaing parties. And as for Shannondell’s concerns about




                                             5
         Case 2:20-cv-01113-GJP Document 79 Filed 06/05/20 Page 6 of 8




confidentiality and harm, the Court’s Stipulated Protective Order serves as an

adequate safeguard.

                                            B

      Shannondell asserts that compliance with the subpoenas imposes an undue

burden and creates a serious injury because the requests require disclosure of “highly

confidential and trade secret information that [would] irreparably damage

Shannondell’s competitive position in the relevant geographic market.” (Mot. to Quash

16.) Again, as Einstein, the FTC and the Commonwealth correctly point out, the

Court’s Stipulated Protective Order limits the disclosure of “confidential information”

and further restricts the disclosure of material designated as “highly confidential.” See

(Stipulated Protective Order ¶¶ 1–2, 9–11, ECF No. 55).

      When examining whether “a party will be harmed from disclosure,” the Court

“analyz[es] the injury that may result under an appropriate protective order.” Procter

& Gamble Co. v. Be Well Marketing, Inc., 2013 WL 152801, at *2 (M.D. Pa. Jan. 15,

2013) (citing Coca-Cola Bottling Co. v. Coca-Cola Co., 107 F.R.D. 288, 293 (D. Del.

1985)). Here, the Stipulated Protective Order allows nonparties like Shannondell to

safeguard their confidential information to prevent unauthorized disclosure, subject to

the Protective Order’s terms, both during and after the litigation.

                                            C

      Shannondell alternatively argues that the Court must quash the subpoenas on

the ground that they “fail[] to allow a reasonable time to comply.” (Mot. to Quash 11);

see Fed. R. Civ. P. 45(d)(3)(A)(i). After being served with the subpoenas on March 30,

2020, Shannondell’s initial deadline for production was April 20, 2020, which the




                                            6
        Case 2:20-cv-01113-GJP Document 79 Filed 06/05/20 Page 7 of 8




parties later extended to May 15, 2020. See (Loney Decl. ¶ 7; FTC Resp. 5, ECF No.

64). The FTC and Commonwealth then offered to extend the production deadline to

June 15, 2020. See (FTC Response 5). Shannondell now seeks an additional extension

of at least ninety days from the date when it filed its Motion. See (Mot. to Quash 12).

      What is considered a “reasonable time to comply” with a subpoena is a flexible

standard, but courts generally “consider fourteen days from the date of service

presumptively reasonable.” In re Keebaugh, 2019 WL 5802703, at *2 (E.D. Pa. Nov. 6,

2019) (citing Grant v. Heilman Photography, Inc. v. John Wiley & Sons, Inc., 2011 WL

5429005, at *7 (E.D. Pa. Nov. 7, 2011)). Here, Einstein and the FTC initially allotted

twenty-one days from the date of service for compliance, followed by a twenty-five-day

extension. This compliance period is presumptively reasonable.

      The Court is, however, mindful that Shannondell—which operates as a

continuing care retirement community, personal care home and skilled nursing

facility—is currently serving a population of residents considered to be “the most

vulnerable and . . . the highest risk of being affected by COVID-19.” See (Freed Decl. ¶

8). Moreover, due to staffing shortages from illness or caring for family members, the

Vice President of Health Services at Shannondell represents that the primary employee

who oversees the medical records department is currently serving as a nurse’s aide to

meet the needs of residents. See (id. ¶ 13). Therefore, rather than mandating

immediate compliance with the subpoenas, the Court requires that Shannondell comply

with the production requests on or before Friday, June 26, 2020. This extension

accommodates Shannondell’s request for additional time without interfering with the




                                            7
           Case 2:20-cv-01113-GJP Document 79 Filed 06/05/20 Page 8 of 8




Court’s fact discovery deadline of July 20, 2020. See (Stipulated Scheduling Order, ECF

No. 54).



                                                     BY THE COURT:



                                                      /s/ Gerald J. Pappert
                                                     ________________________
                                                     GERALD J. PAPPERT, J.




                                          8
